United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.M., Appellant
and
DEPARTMENT OF COMMERCE, NATIONAL
OCEANIC & ATMOSPHERIC
ADMINISTRATION, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2032
Issued: January 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 27, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ July 12, 2007 merit decision denying his claim for an employmentrelated hearing loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
hearing loss in the performance of duty.
FACTUAL HISTORY
On February 14, 1997 appellant, then a 49-year-old retired chief boatswain, filed an
occupational disease claim alleging that he sustained hearing loss due to exposure to hazardous
noise while working on ships, including noise from ship engines, generators, air conditioners,
heating units, chipping hammers and other power tools and machines used for maintenance. The

Office accepted that appellant was exposed to such noise through the time that he last worked for
the employing establishment on May 11, 1996.1
The Office referred appellant to Dr. John Lyle, a Board-certified otolaryngologist, for
evaluation of his hearing. On April 18, 1997 Dr. Lyle reported the findings of audiologic testing
obtained on that date.2 He concluded that appellant did not have a neurosensory hearing loss
related to exposure to noise at work, but rather had a hearing loss related to middle ear disease
which was not employment related.
In a July 24, 1997 decision, the Office denied appellant’s claim on the grounds that he did
not submit sufficient medical evidence to show that he sustained a hearing loss in the
performance of duty. The Office found that the opinion of Dr. Lyle showed that appellant’s
hearing problems were due to a nonwork-related disease process.
Appellant requested a hearing before an Office hearing representative. In an April 20,
1998 decision, the Office hearing representative set aside the July 24, 1997 decision and
remanded the case for further development. The hearing representative determined that the
record was missing documents which were necessary to allow Dr. Lyle to render a reasoned
opinion on the cause of appellant’s hearing problems. He remanded the case to the Office to
obtain reports of any prior ear surgeries, noise level surveys of appellant’s workplace and the
results of audiometric testing. The hearing representative directed the Office, after these
documents were obtained, to request that Dr. Lyle produce a supplemental report on the cause of
appellant’s hearing problems.
On remand to the Office, additional documents were added to the record including
November 28, 1994 and March 2, 1998 reports of right ear surgery, audiograms and noise level
surveys.3 The November 28, 1994 report indicated that Dr. Cyrus S. Amiri, an attending Boardcertified otolaryngologist, performed a right tympanomastoidectomy with ossicular chain
reconstruction and canal repair. The March 2, 1998 report noted that he performed a right
revision modified radical mastoidectomy with removal of a huge cholesteatoma, hydroxyapatite
prosthesis and cartilaginous graft.4
In a May 11, 2000 report, Dr. Amiri stated that appellant had been under regular care for
his right mastoid cavity since his 1994 right tympanomastoidectomy and would require such care
for the rest of his life. In an August 23, 2004 report, Dr. John P. Roche, an attending Board1

Appellant retired effective October 11, 1996.

2

Air testing for the right ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second (cps)
revealed decibel losses of 45, 25, 20 and 35 respectively. Bone testing for the right ear at the frequency levels of
500, 1,000, 2,000 and 3,000 cps revealed decibel losses of 10, 0, 10 and 5. Air testing for the left ear at the
frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed decibel losses of 30, 15, 5 and 15. Bone testing for the
left ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed decibel losses of 10, 0, 5 and 5.
3

The addition of these documents took an extended period because the record had to be reconstructed.

4

In a September 9, 1997 report, Dr. Amiri stated that appellant was suffering from a regrowth of cholesteatoma in
his right middle ear and mastoid for which he needed an exploration with modified radical mastoidectomy and
possible reconstruction of ossicles.

2

certified otolaryngologist, stated that appellant was status post tympanomastoidectomy and
required regular follow-up care to debride and clean his ear and to track the course of his hearing
loss. He stated: “[Appellant] has been receiving work[ers’] compensation for chronic ear
disease.”5
In February 2007, the Office referred appellant’s case to Dr. Lyle for a supplemental
opinion regarding the cause of his hearing loss. The Office provided Dr. Lyle with the
documents which were obtained in connection with the remand of the case to the Office.
On February 27, 2007 Dr. Lyle discussed the operative reports, audiograms and noise
level surveys in the record. He indicated that appellant’s audiograms showed a conductive
hearing loss rather than a neurosensory hearing loss in that the bone lines which delineated
hearing loss due to noise exposure were normal. Dr. Lyle stated that “a conductive hearing loss
is almost never caused by noise exposure or work[ers’] compensation” and noted:
“My considered opinion in this case is that the chronic ear disease documented for
over 20 years was due to chronic ear disease and not to his work. Noise injury
causes a classic high frequency neurosensory hearing loss and not a conductive
hearing loss. The only exception to that would be a case like my Vietnam veteran
who had a blast injury fracturing the ossicular bones and eardrums acutely….
This patient has a bone line which is what his audiogram would look like without
a conductive hearing loss which is normal on both sides. Essentially, the
conductive hearing loss from the chronic ear disease functioned as an earplug for
this patient avoiding any damage to the inner ear. Therefore, since the conductive
hearing loss which is the patient’s hearing loss is caused by chronic ear disease
and not by noise exposure…. He does not have a history of massive explosion
with rupture of the drum and damage of the ossicles.”
In a July 12, 2007 decision, the Office denied appellant’s claim on the grounds that the
medical evidence did not establish that he sustained a hearing loss in the performance of duty.
The Office found that the opinion of Dr. Lyle, including his supplemental report, showed that
appellant’s hearing problems were due to a nonwork-related disease process.
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act6
has the burden of establishing the essential elements of his claim, including that he sustained an
injury in the performance of duty as alleged and that an employment injury contributed to the
permanent impairment for which schedule award compensation is alleged.7
5

The record also contains a similar October 13, 2006 report of Dr. Roche.

6

5 U.S.C. §§ 8101-8193.

7

See Bobbie F. Cowart, 55 ECAB 746 (2004). In Cowart, the employee claimed entitlement to a schedule award
for permanent impairment of her left ear due to employment-related hearing loss. The Board determined that
appellant did not establish that an employment-related condition contributed to her hearing loss and, therefore, it
denied her claim for entitlement to a schedule award for the left ear.

3

The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8
ANALYSIS
Appellant alleged that he sustained a hearing loss due to exposure to noise at work. The
Office accepted that appellant was exposed to noise at work as alleged; however, the medical
evidence does not establish that he sustained a hearing loss in the performance of duty.
Appellant submitted August 23, 2004 and October 13, 2006 reports of Dr. Roche, an
attending Board-certified otolaryngologist, who stated that he was status post
tympanomastoidectomy and required regular follow-up care to debride and clean his ear and to
track the course of his hearing loss. Dr. Roche asserted that appellant had been receiving
workers’ compensation for chronic ear disease. However, his reports are of limited probative
value as he did not explain his history that appellant was receiving Office compensation for his
ear problems9 and he did not provide a clear opinion that appellant had a specific ear condition
due to employment factors.10
The record contains medical evidence which shows that appellant’s hearing problems
were not employment related. In a February 27, 2007 report, Dr. Lyle, a Board-certified
otolaryngologist who served as an Office referral physician, concluded that appellant did not
have an employment-related hearing loss in either ear. He noted that appellant’s audiograms
showed that he had a conductive hearing loss in both ears, rather than a neurosensory hearing
loss which is the type of hearing loss which is seen when noise exposure is the cause. Dr. Lyle
stated that the bone lines in appellant’s audiograms, which tracked neurosensory hearing loss,
were normal in both ears. He. Lyle noted that a conductive hearing loss is almost never caused
by noise exposure and indicated that appellant’s chronic ear disease, which required multiple
surgeries, was due to a nonwork-related disease process. Dr. Lyle indicated that a conductive
hearing loss could be caused by a major blast which fractures the ossicular bones and eardrums
acutely, but noted that there was no indication that appellant suffered such an injury.
Appellant did not submit medical evidence establishing that he sustained an employmentrelated hearing loss. Therefore, the Office properly denied his claim for compensation.
8

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

9

There is no indication in the record that appellant received Office compensation for an employment-related
hearing loss.
10

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a hearing loss in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
July 12, 2007 decision is affirmed.
Issued: January 14, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

